Citation Nr: 1208046	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  10 26 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin disorder to include a left temple area soft tissue sarcoma, to include secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decisions of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO). 

In light of the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has restyled the issue to reflect consideration of all possible skin disorders. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In June 2010, the Veteran requested an opportunity to present testimony before a Veterans Law Judge at an in person hearing to be conducted at the RO.  Hence, the RO must schedule a personal hearing on their travel board docket.  38 C.F.R. §§ 20.700, 20.704 (2011). 

Accordingly, the case is REMANDED for the following action: 

The RO should schedule the Veteran for a travel board hearing before a visiting Veterans Law Judge. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




